UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4712


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERALD THOMAS EVANS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Terrence W. Boyle,
District Judge. (5:05-cr-00249-BO)


Submitted:   April 29, 2009                 Decided:   June 5, 2009


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter H. Paramore, III, WALTER H. PARAMORE, III, P.C.,
Jacksonville, North Carolina, for Appellant.    George E. B.
Holding, United States Attorney, Anne M. Hayes, Banumathi
Rangarajan, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald Thomas Evans pled guilty pursuant to a written

plea agreement to possessing a firearm after being convicted of

a felony, in violation of 18 U.S.C. § 922(g)(1) (2006).                              The

court sentenced Evans to 180 months in prison, and Evans timely

appealed.       Evans’   attorney    filed          a    brief   in   accordance    with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious grounds for appeal, but questioning whether

the district court erred in finding that Evans was an armed

career criminal pursuant to 18 U.S.C. § 924(e) (2006).                             Evans

raised the same arguments in his pro se supplemental brief.                          The

Government      filed    a   brief    urging            affirmance.       Finding     no

reversible error, we affirm.

            Evans contends that the district court erred when it

found by a preponderance of the evidence that he had at least

three previous convictions for violent offenses and was thus

subject    to   enhanced       penalties       as       an   armed    career   criminal

pursuant to 18 U.S.C. § 924(e).                 The presentence investigation

report    identified     six     predicate       offenses.            Evans    initially

objected to reliance on four of these convictions, but abandoned

his objections to two of them at the sentencing hearing.                           As to

the remaining two convictions, both for breaking and entering,

Evans asserts on appeal that the district court’s conclusion



                                           2
that they qualified as predicate offenses under § 924(e) was

flawed.

               We need not resolve Evans’ challenge to the district

court’s reliance on the two breaking and entering convictions.

Even if these convictions are excluded from consideration, the

four remaining convictions identified in the presentence report

were sufficient to support the finding that Evans qualified as

an armed career criminal.         Thus, the district court did not err

in sentencing Evans to the statutory mandatory minimum term of

180 months imprisonment.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Evans’ conviction and sentence.                           This court

requires that counsel inform Evans, in writing, of the right to

petition   the     Supreme    Court    of       the    United     States   for   further

review.    If Evans requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this     court        for        leave      to    withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on Evans.

               We dispense with oral argument because the facts and

legal    contentions    are    adequately             presented    in   the    materials




                                            3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4